REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specifics of the visceral manipulator being engaged with the rotationally engageable notches; the manipulator surgical device has a curved profile, a modified cup, a modified ring, a pneumo-occluder, or an intrauterine balloon; a single coupling of the robot arm to the interface or adapter showing the grasper engaging the channels and the sleeve both connecting the interface to the robot arm; the interface having an external thread and an internal thread securing the manipulator to the robot arm;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 18, 19, 22, 23, 25-28 and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 14, 18, 22, 23 and 26, the specification fails to provide support for the notches extending from one end of the head to another end of the head. According to claim 1 lines 10-12 and the specification in col. 3 lines 44-46, the notched cylindrical head includes the two prisms. If that is true then one end of the head includes the prisms and the notches do not extend to the end of the prisms. 
With respect to claims 36 and 39, there is no support for the interface having both an external thread and an internal thread to secure the manipulator to the robot arm. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, it is unclear if the “notches” recited in this claim are new notches or are the same ones already recited in claim 18.
With respect to claim 27, it is unclear if the notches claimed are the same ones as in claim 26 from which claim 27 depends, or are others in addition to the previously claimed notches. However, it should be noted there does not appear to be support for a plurality of notches in addition to a plurality of rotationally engageable notches.
With respect to claim 28, there is no antecedent basis for “the notches”.
With respect to claim 29, there is no antecedent basis for “the first side”.

                        Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer-4,635,328.
With respect to claim 14, Palmer discloses an interface having an interface body 5 having a first side configured to magnetically couple to a robot arm 3, 4, 2, and a 2nd side configured to engage with a tool 6, which could be a viscera manipulation device, since this tool is not positively recited as being part of the interface. This constitutes a mere intended use. The 2nd side has a notched cylindrical head with notches 7 which extend through the entire head which means they extend from the 1st side of the head to the 2nd side of the head; wherein the 1st side is configured to magnetically couple to the robotic arm via coil magnets 10.
With respect to claim 18, Palmer discloses an interface having an interface body (2, 4, 5) with 1st and 2nd sides; the 1st side 4 configured to engage with a robotic arm 3 and the 2nd side 5 configured to engage with a tool 6 (the viscera manipulation device is not positively recited); the 2nd side extends opposite to the 1st side and includes a cylindrical shaft 2, 5 extending to a notched cylindrical  head 5 configured to engage a tool 6; the head includes notches 7 extending from one end of the head to the other-see figure.
With respect to claim 19, Palmer discloses that the notches 7 are rotationally engageable by bolts-col. 1 lines 65-68.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton-2012/0252646.
With respect to claim 18, Norton discloses an interface having a 1st side (threaded shank) configured to engage with a robotic arm and an opposite 2nd side configured to engage with a viscera manipulation device; the 2nd side includes a cylindrical shaft 30 extending to a notched cylindrical head (separated ring at top of fig. 11 configured to engage the manipulation device and including notches (see fig. 1 with notches receiving 4 pins) extending from one end of the cylindrical head to the other. 

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZIAEI, et al.-2011/0082587.
With respect to claim 16, ZIAEI discloses an interface including a body 214 having a 1st side which is configured to engage with a robotic arm and a 2nd side configured to engage with a viscera manipulation device, the 1st side includes a cylindrical shank with a pair of channels-see fig. 4c, 6a and 6c configured to engage graspers of the robotic arm, each channel extending to a 1st end of the 1st side-see fig. 6c.
With respect to claim 17, the channels extend at an angle to a central axis of the shank-see portion of each channel extending laterally which is at least partially away from the central axis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart-4,655,630 in view of Omori-2010/0331859.
With respect to claim 36, Rinehart discloses a system including a robot, a robot arm and a moveable tool coupled to the distal end of the robot arm (col. 2 lines 18-25) with an interface with an external thread 23 and an internal thread 51 to secure the tool to the robot arm, wherein the robot arm is controlled by the robot to move the tool. However, the robot being a surgical robot and the tool being a moveable surgical manipulator are not disclosed. Omori discloses that it was known to employ the use of a surgical robot and arm coupled to a moveable surgical manipulator at the time of the invention, in order to stably position and support a body organ during a surgical procedure. It would have been obvious to a POSITA to have employed the system of Rinehart in a surgical context using an appropriate surgical robot and manipulator tool in combination with the interface of Rinehart, in view of Omori, in order to combine the teachings of a robot/interface/tool combination with a surgical robot in order to take advantage of a surgical robot during a surgical procedure. This would provide a safe, effective manner in which to manipulate and support a body organ without the possible downfalls of human frailties, such as lack of stamina, unintended hand movements, etc. 
With respect to claim 37, Omori teaches of using a robot and arm to automatically move a tool- a viscera manipulation device. 
With respect to claim 38, as seen in Omori, the manipulator is a uterine manipulator which is curved and has an intrauterine balloon 92-see fig. 7.
With respect to claim 39, the interface has a sleeve 49 with internal thread 51which engages external thread 23 to lock the manipulator relative to the robotic arm. See col. 3 line 43-col. 4 line 22.

Response to Arguments
The examiner contends that the bores 7 of Palmer extend through the entire head 5 as seen in the figure and because the tool is rigidly attached to head 5 by the screws. The other rejections present herein use different art or different interpretations of the art and therefore the arguments raised with respect to the claims rejected herein are moot.
Conclusion
	Claims 14, 16-19, 22, 23, 25-29 and 34-40 are rejected.
	Claims 7, 15, 20, 24 and 31-32 were canceled.
	Claims 1-6, 8-13, 21, 30 and 33 are allowed.
	
             				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferees:	/JRJ/
		Jeffrey R. Jastrzab
		Primary Examiner, Art Unit 3993 

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993